Case 1:18-cr-00717-DLC Document 34 Filed 07/01/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee i i a ee x
UNITED STATES OF AMERICA, : 18crO0717 {DLC)
-V- : ORDER

JOHN SNYDER, : USDC SDNY

DOCUMENT
Defendant. : ELECTRONICALLY FILED
Me x DOC #:__
DENISE COTE, District Judge: DATE FILED:

 

 

 

 

 

On March 20, 2020, this Court issued an arrest warrant for
the defendant on two specifications of violation of the terms of
supervised release. On May 15, the Probation Department
notified the Court’s staff that the defendant was arrested on
May 13 in the BFastern District of Pennsylvania. On June 30, the
defendant arrived in this district and was presented before the
Magistrate Judge. The defendant consented to detention without
prejudice. Accordingly, it is hereby

ORDERED that a hearing on the violations of supervised
release is scheduled for duly 17 at 11:00 a.m. to occur in-
person in Courtroom 18B, 500 Pearl Street, if that is possible
and the defendant desires to appear in person.

IT IS FURTHER ORDERED that defense counsel shall advise the
Court by July 19, 2020 whether the defendant prefers to proceed

in a videoconference, or in the event an in-person conference

 
Case 1:18-cr-00717-DLC Document 34 Filed 07/01/20 Page 2 of 3

cannot occur on July 17, whether he consents to proceed through a
videoconference.

IT IS FURTHER ORDERED that if the defendant prefers or
consents to a videoconference proceeding, an Order will issue
that provides the date and time of the videoconference, as well
as the credentials necessary for accessing the proceeding via
CourtCall. The CourtCall platform permits the defendant,
defense counsel, and the Government to appear, each from their
separate locations, before the Court by video, and affords the
defendant and defense counsel the opportunity to consult with
each other separately in a breakout room upon request.

IT IS FURTHER ORDERED that defense counsel shall discuss
the attached form, Waiver of Right to be Present at Criminal
Proceeding, with the defendant. If there is informed and_
voluntary consent to waive his right to be present in-person at
the proceeding, defense counsel shall file with the Court the
executed form by July 10. Counsel is advised that in the event
the defendant consents but counsel is unable to obtain the
defendant's physical signature on the attached form, the Court

will conduct an inquiry on July 17 to determine whether it

 
Case 1:18-cr-00717-DLC Document 34 Filed 07/01/20 Page 3 of 3

is appropriate for the Court to add the defendant's signature to

the form.

Dated: New York, New York
July 1, 2020

Mec be

VIDENISE COTE
United ftates District Judge

 
